Order granting plaintiff’s motion to require The Marine Midland Trust Company, temporary administrator, and Century Indemnity Company, surety on the bond, to pay certain defaulted alimony awarded by a judgment of separation reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion, the payment of the $4,000 cheek in question was made to cover back alimony due at the time the order vacating the receivership was made and should be applied to that purpose. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.